 
 
I 
108th CONGRESS 2d Session 
H. R. 4591 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Mr. Berman (for himself and Mr. Delahunt) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To restore civil liberties under the First Amendment, the Immigration and Nationality Act, and the Foreign Intelligence Surveillance Act. 
 
 
1.Short title This Act may be cited as the Civil Liberties Restoration Act of 2004. 
2.Findings Congress finds the following: 
(1)Fighting terrorism is a priority for our Nation. 
(2)As Federal, State, and local law enforcement work tirelessly every day to prevent another terrorist attack, our Nation must continue to work to ensure that law enforcement have the legal tools and resources to do their job. 
(3)At the same time, steps that are taken to protect the United States from terrorism should not undermine constitutional rights and protections. 
(4)Some of the steps taken by the Administration since September 11, 2001, however, have undermined constitutional rights and protections. 
(5)Our nation must strive for both freedom and security. 
(6)This Act seeks to restore essential rights and protections without compromising our Nation’s safety. 
IRestoring first amendment rights 
101.Limitation on closed immigration hearings 
(a)In generalSection 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) is amended— 
(1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection: 
 
(e)Standards for closing removal hearings 
(1)In generalSubject to paragraph (2), a removal proceeding held pursuant to this section shall be open to the public. 
(2)ExceptionsPortions of a removal proceeding held pursuant to this section may be closed to the public by an immigration judge on a case by case basis, when necessary— 
(A)to preserve the confidentiality of applications for asylum, withholding of removal, relief under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, the Violence Against Women Act of 1994 (Public Law 103–322; 108 Stat. 1902), or the Victims of Trafficking and Violence Prevention Act of 2000 (Public Law 106–386; 114 Stat. 1464), or other applications for relief involving confidential personal information or where portions of the removal hearing involve minors or issues relating to domestic violence, all with the consent of the alien; 
(B)to prevent the disclosure of classified information that threatens the national security of the United States and the safety of the American people; or 
(C)to prevent the disclosure of the identity of a confidential informant. 
(3)Compelling government interestIn order for portions of removal proceedings to be closed to the public in accordance with this subsection, the government must show that such closing of the proceedings is necessitated by a compelling governmental interest and is narrowly tailored to serve that interest.. 
(b)Technical and conforming amendmentsSection 240(b) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)) is amended— 
(1)in paragraph (5)(C)(i), by striking subsection (e)(1) and inserting subsection (f)(1); and 
(2)in paragraph (7), by striking subsection (e)(1) and inserting subsection (f)(1). 
IIProviding due process for individuals 
201.Timely service of notice 
(a)In generalSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by adding at the end the following: 
 
(f)Notice of chargesThe Secretary of Homeland Security shall serve a notice to appear on every alien arrested or detained under this Act, except those certified under section 236A(a)(3), within 48 hours of the arrest or detention of such alien. Any alien, except those certified under section 236A(a)(3), held for more than 48 hours shall be brought before an immigration judge within 72 hours of the arrest or detention of such alien. The Secretary of Homeland Security shall— 
(1)document when a notice to appear is served on a detainee in order to determine compliance by the Department of Homeland Security with the 48-hour notice requirement; and 
(2)submit to the Committees on the Judiciary of the Senate and the House of Representatives an annual report concerning the Department of Homeland Security’s compliance with such notice requirement.. 
(b)Applicability of other lawNothing in section 236(f) of the Immigration and Nationality Act, as added by subsection (a), shall be construed to repeal section 236A of such Act (8 U.S.C. 1226a). 
202.Individualized bond determinations 
(a)In generalSection 236(a) of the Immigration and Nationality Act (8 U.S.C. 1226(a)) is amended— 
(1)by striking On a warrant and inserting the following: 
 
(1)In generalOn a warrant; 
(2)by striking Except as provided and all that follows through the end and inserting the following: "This subsection shall apply to all aliens detained pending a decision on their removal or admission, regardless of whether or not they have been admitted to the United States, including any alien found to have a credible fear of persecution under section 235(b)(1)(B) or any alien admitted or seeking admission under the visa waiver program pursuant to section 217. Except as provided in subsection (c) and pending such decision, the Secretary of Homeland Security shall— 
 
(A)make an individualized determination as to whether the alien should be released pending administrative and judicial review, to include a determination of whether the alien poses a danger to the safety of other persons or property and is likely to appear for future scheduled proceedings; and 
(B)grant the alien release pending administrative and judicial review under reasonable bond or other conditions, including conditional parole, that will reasonably assure the presence of the alien at all future proceedings, unless the Secretary of Homeland Security determines under subparagraph (A) that the alien poses a danger to the safety of other persons or property or is unlikely to appear for future proceedings. 
(2)Individualized determinationsAn individualized determination made by the Secretary of Homeland Security pursuant to paragraph (1)(A) shall be reviewable at a hearing held before an immigration judge pursuant to section 240. An immigration judge who reviews an initial bond determination by the Secretary of Homeland Security, or who makes a bond determination prior to a decision by the Secretary of Homeland Security, shall apply the same standards set forth in subparagraphs (A) and (B) of paragraph (1).. 
(b)Revocation of bond or paroleSection 236(b) of the Immigration and Nationality Act (8 U.S.C. 1226(b)) is amended by striking The Attorney General and all that follows through the period and inserting the following: The bond or parole determination made pursuant to subsection (a)(1)(B) may be revoked or modified only by an immigration judge in proceedings held pursuant to section 240, and only if the party seeking to revoke or modify the bond or parole determination can establish a change in circumstances. The administrative decision finding the alien removable does not, in and of itself, constitute a change in circumstances. At such a hearing, if changed circumstances are established, the immigration judge shall make a new individualized determination in the manner described in subsection (a).. 
(c)Technical and conforming amendmentsSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended— 
(1)by striking Attorney General each place that term appears and inserting Secretary of Homeland Security; and 
(2)in subsection (e), by striking Attorney General’s and inserting Secretary of Homeland Security’s. 
203.Limitation on stay of a bond Section 236 of the Immigration and Nationality Act (8 U.S.C. 1226), as amended by section 201, is further amended by adding at the end the following: 
 
(g)Stay of a bond determinationAn order issued by an immigration judge to release an alien may be stayed by the Board of Immigration Review, for not more than 30 days, only if the Government demonstrates— 
(1)the likelihood of success on the merits; 
(2)irreparable harm to the Government if a stay is not granted; 
(3)that the potential harm to the Government outweighs potential harm to alien; and 
(4)that the grant of a stay is in the interest of the public.. 
204.Immigration review commission 
(a)Establishment of commission 
(1)In generalThere is established within the Department of Justice an independent regulatory agency to be known as the Immigration Review Commission (referred to in this section as the Commission). The Executive Office of Immigration Review is hereby abolished and replaced with such Commission. 
(2)Transfer of authorityThe Commission shall perform all administrative, appellate, and adjudicatory functions that were, prior to the date of enactment of this Act, the functions of the Executive Office of Immigration Review or were performed by any officer or employee of the Executive Office of Immigration Review in the capacity of such officer or employee. Such functions shall not include the policy-making, policy-implementation, investigatory, or prosecutorial functions of the Department of Homeland Security. 
(3)OrganizationThe Commission shall consist of: 
(A)The Office of the Director. 
(B)The Board of Immigration Review. 
(C)The Office of the Chief Immigration Judge. 
(D)The Office of the Chief Administrative Hearing Officer. 
(b)Office of the director 
(1)AppointmentThere shall be as the head of the Commission, a Director who shall be appointed by the President with the advice and consent of the Senate. 
(2)Transfer of officesThe following officers shall be transferred from the Executive Office for Immigration Review to the Office of the Director for the Commission: 
(A)Deputy Director. 
(B)General Counsel. 
(C)Pro Bono Coordinator. 
(D)Public Affairs. 
(E)Assistant Director of Management Programs. 
(F)Equal Employment Opportunity. 
(3)Responsibilities 
(A)The Director shall oversee the administration of the Commission, and the creation of rules and regulations affecting the administration of the courts. 
(B)The Director shall appoint a Deputy Director to assist with the duties of the Director and shall have the power to appoint such administrative assistants, attorneys, clerks, and other personnel as may be needed. 
(c)Board of immigration review 
(1)In generalThe Board of Immigration Review (referred to in this section as the Board) shall perform the appellate functions of the Commission. 
(2)AppointmentThe Board shall be composed of a Chairperson and not less than 14 other immigration appeals judges, appointed by the President, in consultation with the Director. The term of office of each member of the Board shall be 6 years. 
(3)Current membersEach individual who is serving as a member of the Board on the date of enactment of this Act shall be appointed to the Board utilizing a system of staggered terms of appointment based on seniority. 
(4)MembersThe Chairperson and each other member of the Board shall be an attorney in good standing of a bar of a State or the District of Columbia and shall have at least 7 years of professional, legal expertise in immigration and nationality law. 
(5)Chairperson dutiesThe Chairperson shall— 
(A)be responsible, on behalf of the Board, for the administrative operations of the Board and shall have the power to appoint such administrative assistants, attorneys, clerks, and other personnel as may be needed for that purpose; 
(B)direct, supervise, and establish internal operating procedures and policies of the Board; and 
(C)designate a member of the Board to act as Chairperson in the Chairperson’s absence or unavailability. 
(6)Board members dutiesIn deciding the cases before the Board, the Board shall exercise its independent judgment and discretion and may take any action, consistent with its authorities under this section and regulations established in accordance with this section, that is appropriate and necessary for the disposition of such cases. 
(7)JurisdictionThe Board shall have— 
(A)such jurisdiction as was, prior to the date of enactment of this Act, provided by statute or regulation to the Board of Immigration Appeals; 
(B)de novo review of any decision by an immigration judge, and any final order of removal; and 
(C)retention of jurisdiction over any case of an alien removed by the United States if the alien’s case was pending for consideration before the Board prior to removal of the alien. 
(8)Acting in panels 
(A)In generalAll cases shall be subject to review by a 3 member panel. The Chairperson shall divide the Board into 3 member panels and designate a presiding member of each panel such that— 
(i)a majority of the number of Board members authorized to constitute a panel shall constitute a quorum for such panel; and 
(ii)each panel may exercise the appropriate authority of the Board that is necessary for the adjudication of cases before it. 
(B)Final decisionA final decision of a panel shall be considered to be a final decision of the Board. 
(9)En banc process 
(A)In generalThe Board may on its own motion, by a majority vote of the Board members, or by direction of the Chairperson, consider any case as the full Board en banc, or reconsider as the full Board en banc any case that has been considered or decided by a 3-member panel or by a limited en banc panel. 
(B)QuorumA majority of the Board members shall constitute a quorum of the Board sitting en banc. 
(10)Decisions of the board 
(A)In generalThe decisions of the Board shall constitute final agency action. The precedent decisions of the Board shall be binding on the Department of Homeland Security and the immigration judges. 
(B)Affirmance without opinionUpon individualized review of a case, the Board may affirm the decision of an immigration judge without opinion only if the decision of the immigration judge resolved all issues in the case. An affirmance without opinion signifies the Board’s adoption of the immigration judge’s findings and conclusion in total. 
(C)Notice of appealThe decision by the Board shall include notice to the alien of the alien’s right to file a petition for review in the court of appeals within 30 days of the date of the decision. 
(d)Office of the chief immigration judge 
(1)Establishment of officeThere is established within the Commission an Office of the Chief Immigration Judge to oversee all the immigration courts and their proceedings throughout the United States. The head of the office shall be the Chief Immigration Judge who shall be appointed by the Director. 
(2)Duties of the chief immigration judgeThe Chief Immigration Judge shall be responsible for the general supervision, direction, and procurement of resources and facilities, and for the coordination of the schedules of immigration judges to enable the judges to conduct the various programs assigned to them. The Chief Immigration Judge may be assisted by a Deputy Chief Immigration Judge and Assistant Chief Immigration Judge. 
(3)Appointment of immigration judges 
(A)In generalImmigration judges shall be appointed by the Director, in consultation with the Chief Immigration Judge and the Chair of the Board of Immigration Review. The term of each immigration judge shall be 12 years. 
(B)QualificationsEach immigration judge, including the Chief Immigration Judge, shall be an attorney in good standing of a bar of a State or the District of Columbia and shall have at least 7 years of professional, legal expertise in immigration and nationality law. 
(C)Current membersEach individual who is serving as an immigration judge on the date of enactment of this Act shall be appointed as an immigration judge utilizing a system of staggered terms of appointment based on seniority. 
(4)Duties of immigration judgesIn deciding the cases before them, immigration judges shall exercise their independent judgment and discretion and may take any action, consistent with their authorities under this section and regulations established in accordance with this section, that is appropriate and necessary for the disposition of such cases. 
(5)Jurisdiction and authority of immigration courtsThe Immigration Courts shall have such jurisdiction as was, prior to the date of enactment of this Act, provided by statute or regulation to the Immigration Courts within the Executive Office for Immigration Review. 
(6)Contempt authorityThe contempt authority provided to immigration judges under section 240(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(1)) shall— 
(A)be implemented by regulation not later than 120 days after the date of enactment of this Act; 
(B)provide that any contempt sanctions, including any civil money penalty, shall be applicable to all parties appearing before the immigration judge and shall be imposed by a single process applicable to all parties. 
(e)Office of the chief administrative hearing officer 
(1)In generalThe Office of the Chief Administrative Hearing Officer shall be headed by a Chief Administrative Hearing Officer who shall be appointed by the Director. 
(2)Duties and responsibilitiesThe duties and responsibilities of the current Office of the Chief Administrative Hearing Officer shall be transferred to the Commission. 
(f)Removal and review of judges 
(1)In generalImmigration judges and members of the Board of Immigration Review may be removed from office only for good cause— 
(A)by the Director, in consultation with the Chair of the Board, in the case of the removal of a member of the Board; or 
(B)by the Director, in consultation with the Chief Immigration Judge, in the case of the removal of an immigration judge. 
(2)Independent judgmentNo immigration judge or member of the Board shall be removed or otherwise subject to disciplinary or adverse action for their exercise of independent judgment and discretion as prescribed by subsections (c)(6) and (d)(4). 
(g)RegulationsNot later than 180 days after the date of enactment of this Act, the Director shall issue regulations to implement this section. 
IIIEffective law enforcement 
301.Termination of the nseers program; establishment of reasonable penalties for failure to register 
(a)Termination of NSEERS 
(1)In generalThe National Security Entry-Exit Registration System (NSEERS) program administered by the Secretary of Homeland Security is hereby terminated. 
(2)Integrated entry and exit data systemNothing in this section shall amend the Integrated Entry and Exit Data System established in accordance with section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a). 
(3)Administrative closure of removal proceedings 
(A)In generalAll removal proceedings initiated against any alien as a result of the NSEERS program shall be administratively closed. This paragraph shall apply to all aliens who were— 
(i)placed in removal proceedings solely for failure to comply with the requirements of the NSEERS program; or 
(ii)placed in removal proceedings while complying with the requirements of the NSEERS program and— 
(I)had a pending application before the Department of Labor or the Department of Homeland Security for which there is a visa available; 
(II)did not have a pending application before the Department of Labor or the Department of Homeland Security for which there is a visa available but were eligible for an immigration benefit; or 
(III)were eligible to apply for other forms of relief from removal. 
(B)ExceptionsThis paragraph shall not apply in cases in which the aliens are removable under— 
(i)section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)); or 
(ii)paragraph (2) or (4) of section 237(a) of that Act (8 U.S.C. 1227(a)(2) or (4)). 
(4)Motions to reopenNotwithstanding any limitations imposed by law on motions to reopen removal proceedings, any alien who received a final order of removal as a result of the NSEERS program shall be eligible to file a motion to reopen the removal proceeding and apply for any relief from removal that such alien may be eligible to receive. 
302.Exercise of prosecutorial discretion 
(a)Sense of congress regarding prosecutorial discretion 
(1)FindingsCongress finds the following: 
(A)Exercising prosecutorial discretion is not an invitation to violate or ignore the law, rather it is a means by which the resources of the Secretary of Homeland Security may be used to best accomplish the mission of the Department of Homeland Security in administering and enforcing the immigration laws of the United States. 
(B)Although a favorable exercise of discretion by any office within the Department of Homeland Security should be respected by other offices of such Department, unless the facts and circumstances in a specific case have changed, the exercise of prosecutorial discretion does not grant lawful status under the immigration laws, and there is no legally enforceable right to the exercise of prosecutorial discretion. 
(2)Sense of congressIt is the sense of Congress that the exercise of prosecutorial discretion does not lessen the commitment of the Secretary of Homeland Security to enforce the immigration laws to the best of the Secretary’s ability. 
(b)Prosecutorial discretionThe Secretary of Homeland Security shall exercise prosecutorial discretion in deciding whether to exercise its enforcement powers against an alien. This discretion includes— 
(1)focusing investigative resources on particular offenses or conduct; 
(2)deciding whom to stop, question, and arrest; 
(3)deciding whether to detain certain aliens who are in custody; 
(4)settling or dismissing a removal proceeding; 
(5)granting deferred action or staying a final removal order; 
(6)agreeing to voluntary departure, permitting withdrawal of an application for admission, or taking other action in lieu of removing an alien; 
(7)pursuing an appeal; or 
(8)executing a removal order. 
(c)Factors for considerationThe factors that shall be taken into account in deciding whether to exercise prosecutorial discretion favorably toward an alien include— 
(1)the immigration status of the alien; 
(2)the length of residence in the United States of the alien; 
(3)the criminal history of the alien; 
(4)humanitarian concerns; 
(5)the immigration history of the alien; 
(6)the likelihood of ultimately removing the alien; 
(7)the likelihood of achieving the enforcement goal by other means; 
(8)whether the alien is eligible or is likely to become eligible for other relief; 
(9)the effect of such action on the future admissibility of the alien; 
(10)current or past cooperation by the alien with law enforcement authorities; 
(11)honorable service by the alien in the United States military; 
(12)community attention; and 
(13)resources available to the Department of Homeland Security. 
303.Civil penalties for technical violations of registration requirements 
(a)Registration penaltiesSection 266(a) of the Immigration and Nationality Act (8 U.S.C. 1306(a)) is amended by striking Any alien and all that follows through the period and inserting the following: "(1) A civil penalty shall be imposed, in accordance with paragraph (2), on any alien who is required to apply for registration and be fingerprinted under section 262 or 263, who willfully fails or refuses to make such application or be fingerprinted, and any parent or legal guardian required to apply for the registration of any alien who willfully fails or refuses to file application for the registration of such alien as required by such section. 
 
(2)The Secretary of Homeland Security may levy a civil monetary penalty of up to— 
(A)$100 for a first violation of section 262 or 263; 
(B)$500 for a second violation of section 262 or 263; and 
(C)$1,000 for each subsequent violation of section 262 or 263 after the second violation.. 
(b)Other penaltiesSection 266(b) of the Immigration and Nationality Act (8 U.S.C. 1306(b)) is amended to read as follows: 
 
(b) 
(1)A penalty shall be imposed, in accordance with paragraph (2), on any alien or the parent or legal guardian in the United States of any alien who fails to submit written notice to the Secretary of Homeland Security as required by section 265. No penalty shall be imposed with respect to a failure to submit such notice if the alien establishes that such failure was reasonably excusable or was not willful. 
(2)Except as provided in paragraphs (4) and (5), the Secretary of Homeland Security shall levy a civil monetary penalty of— 
(A)up to $100 against an alien who fails to submit written notice in compliance with section 265; 
(B)up to $500 against an alien for a second violation of section 265; and 
(C)up to $1,000 for each subsequent violation of section 265 after the second violation. 
(3)Notwithstanding any other provision of this Act, no change of immigration status shall result from failure to submit written notice as required by section 265. 
(4)During the transition period, a failure to comply with section 265 shall not result in a penalty or a change in immigration status. At the conclusion of the transition period, the Secretary of Homeland Security shall collect and maintain statistics concerning all enforcement actions related to this subsection. 
(5)The penalties imposed under this subsection shall not apply to an alien who previously failed to submit a change of address prior to the date of enactment of the Civil Liberties Restoration Act of 2004 or the end of the transition period if the alien submits a change of address within 6 months after the end of the transition period. A penalty shall be imposed, in accordance with paragraph (2), on any alien who fails to submit a change of address within the 6-month period following the transition period. 
(6)In this subsection, the term transition period means the period beginning on the date of enactment of the Civil Liberties Restoration Act of 2004 and ending 1 year after the date of enactment of such Act, at which time the Secretary of Homeland Security shall implement a system to record and preserve on a timely basis addresses provided under section 265.. 
304.Ncic compliance with the privacy act Data entered into the National Crime Information Center database must meet the accuracy requirements of section 552a of title 5, United States Code (commonly referred to as the Privacy Act). 
IVProtecting privacy and ensuring due process for targets of surveillance 
401.Modification of authorities on review of motions to discover materials under foreign intelligence surveillance act of 1978 
(a)Electronic surveillanceSection 106(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1806(f)) is amended— 
(1)in the first sentence, by striking shall, and inserting may,; and 
(2)by striking the last sentence and inserting the following new sentence: In making this determination, the court shall disclose, if otherwise discoverable, to the aggrieved person, the counsel of the aggrieved person, or both, under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.), portions of the application, order, or other materials relating to the surveillance unless the court finds that such disclosure would not assist in determining any legal or factual issue pertinent to the case.. 
(b)Physical searchesSection 305(g) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1825(g)) is amended— 
(1)in the first sentence, by striking shall, and inserting may,; and 
(2)by striking the last sentence and inserting the following new sentence: In making this determination, the court shall disclose, if otherwise discoverable, to the aggrieved person, the counsel of the aggrieved person, or both, under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.), portions of the application, order, or other materials relating to the physical search, or may require the Attorney General to provide to the aggrieved person, the counsel of the aggrieved person, or both a summary of such materials unless the court finds that such disclosure would not assist in determining any legal or factual issue pertinent to the case.. 
(c)Pen registers and trap and trace devicesSection 405(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1845(f)) is amended by striking paragraph (2) and inserting the following: 
 
(2)Unless the court finds that such disclosure would not assist in determining any legal or factual issue pertinent to the case, the court shall disclose, if otherwise discoverable, to the aggrieved person, the counsel of the aggrieved person, or both, under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.), portions of the application, order, or other materials relating to the use of the pen register or trap and trace device, as the case may be, or evidence or information obtained or derived from the use of a pen register or trap and trace device, as the case may be.. 
(d)Disclosure of certain business records 
(1)Title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.) is amended— 
(A)by redesignating section 502 as section 503; and 
(B)by inserting after section 501 the following new section: 
 
502.Disclosure of certain business records and items governed by the classified information procedures actAny disclosure of applications, information, or items submitted or acquired pursuant to an order issued under section 501, if such information is otherwise discoverable, shall be conducted under the procedures and standards provided in the Classified Information Procedures Act (18 U.S.C. App.).. 
(2)The table of sections for that Act is amended— 
(A)by redesignating the item relating to section 502 as an item relating to section 503; and 
(B)inserting after the item relating to section 501 the following new item: 
 
502. Disclosure of certain business records and items governed by the Classified Information Procedures Act. 
402.Data-mining report 
(a)DefinitionsIn this section: 
(1)Data-miningThe term data-mining means a query or search or other analysis of 1 or more electronic databases, where— 
(A)at least 1 of the databases was obtained from or remains under the control of a non-Federal entity, or the information was acquired initially by another department or agency of the Federal Government for purposes other than intelligence or law enforcement; 
(B)the search does not use a specific individual’s personal identifiers to acquire information concerning that individual; and 
(C)a department or agency of the Federal Government is conducting the query or search or other analysis to find a pattern indicating terrorist or other criminal activity. 
(2)DatabaseThe term database does not include telephone directories, information publicly available via the Internet or available by any other means to any member of the public without payment of a fee, or databases of judicial and administrative opinions. 
(b)Reports on data-mining activities 
(1)Requirement for reportThe head of each department or agency of the Federal Government that is engaged in any activity to use or develop data-mining technology shall each submit a public report to Congress on all such activities of the department or agency under the jurisdiction of that official. 
(2)Content of reportA report submitted under paragraph (1) shall include, for each activity to use or develop data-mining technology that is required to be covered by the report, the following information: 
(A)A thorough description of the data-mining technology and the data that will be used. 
(B)A thorough discussion of the plans for the use of such technology and the target dates for the deployment of the data-mining technology. 
(C)An assessment of the likely efficacy of the data-mining technology in providing accurate and valuable information consistent with the stated plans for the use of the technology. 
(D)An assessment of the likely impact of the implementation of the data-mining technology on privacy and civil liberties. 
(E)A list and analysis of the laws and regulations that govern the information to be collected, reviewed, gathered, and analyzed with the data-mining technology and a description of any modifications of such laws that will be required to use the information in the manner proposed under such program. 
(F)A thorough discussion of the policies, procedures, and guidelines that are to be developed and applied in the use of such technology for data-mining in order to— 
(i)protect the privacy and due process rights of individuals; and 
(ii)ensure that only accurate information is collected and used. 
(G)A thorough discussion of the procedures allowing individuals whose personal information will be used in the data-mining technology to be informed of the use of their personal information and what procedures are in place to allow for individuals to opt out of the technology. If no such procedures are in place, a thorough explanation as to why not. 
(H)Any necessary classified information in an annex that shall be available to the Committee on Governmental Affairs, the Committee on the Judiciary, and the Committee on Appropriations of the Senate and the Committee on Homeland Security, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives. 
(3)Time for reportEach report required under paragraph (1) shall be— 
(A)submitted not later than 90 days after the date of enactment of this Act; and 
(B)updated once a year and include any new data-mining technologies. 
403.Privacy protections on government access to library, bookseller, and other personal records under foreign intelligence surveillance act of 1978 
(a)Applications for ordersSubsection (b) of section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended— 
(1)in paragraph (1), by striking and at the end; 
(2)in paragraph (2), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)shall specify that there are specific and articulable facts giving reason to believe that the person to whom the records pertain is a foreign power or an agent of a foreign power.. 
(b)OrdersSubsection (c)(1) of that section is amended by striking finds and all that follows and inserting "finds that— 
 
(A)there are specific and articulable facts giving reason to believe that the person to whom the records pertain is a foreign power or an agent of a foreign power; and 
(B)the application meets the other requirements of this section.. 
(c)Oversight of requests for production of recordsSection 502 of that Act (50 U.S.C. 1862) is amended— 
(1)in subsection (a), by striking the Permanent and all that follows through the Senate and inserting the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate; and 
(2)in subsection (b), by striking On a semi-annual basis, and all that follows through a report setting forth and inserting The report of the Attorney General to the Committees on the Judiciary of the House of Representatives and the Senate under subsection (a) shall set forth. 
 
